IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT

IN RE: PHILADELPHIA COUNTY              : No. 102 EM 2014
TWENTY-SIXTH ADDITIONAL                 :
INVESTIGATING GRAND JURY,               :
NOTICE C-1                              :
                                        :
                                        :
PETITION OF: RICHARD BASCIANO,          :
2100 WEST MARKET STREET CORP.,          :
2132 WEST MARKET REALTY CORP.,          :
STB INVESTMENTS CORP.                   :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of September, 2014, the Application for Extraordinary

Relief Pursuant to 42 Pa.C.S. § 726 and for a Stay of Proceedings Pending Review is

DENIED.